          Case 1:20-cv-10551-PBS Document 20 Filed 05/27/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 ROBERT HARTIGAN, on behalf of himself               )
 and all others similarly situated,                  )
                                                     )   Case No. 20-10551
                         Plaintiff,                  )
                                                     )
                 vs.                                 )
                                                     )   DEFENDANT’S MOTION TO DISMISS
 MACY’S, INC.,                                       )   FIRST AMENDED CLASS ACTION
                                                     )   COMPLAINT
                         Defendant.                  )
                                                     )
                                                     )
                                                     )

       Defendant, Macy’s, Inc. (“Macy’s), through counsel, hereby moves pursuant to Fed. R.

Civ. P. 12(b)(1) and 12(b)(6) to dismiss the First Amended Class Action Complaint with

prejudice. Plaintiff Robert Hartigan’s (“Plaintiff”) claims should be dismissed in their entirety

because (1) Plaintiff has suffered no injury and therefore lacks requisite standing under Article

III; and (2) Plaintiff has failed to state a claim for relief. The reasons in support of this Motion

are set forth in the accompanying Memorandum of Law in Support of Macy’s Motion to Dismiss

Plaintiff’s First Amended Class Action Complaint.

                                       Respectfully submitted,

       Dated: May 27, 2020             By: _/s/ Brenda R. Sharton
                                           Brenda R. Sharton (BBO No. 556909)
                                           David S. Kantrowitz (BBO No. 676231)
                                           GOODWIN PROCTER LLP
                                           100 Northern Avenue
                                           Boston, Massachusetts 02210
                                           Tel.: 617.570.1000
                                           Fax: 617.523.1231
                                           bsharton@goodwinlaw.com
                                           dkantrowitz@goodwinlaw.com


                                             Attorneys for Defendant Macy’s, Inc.
         Case 1:20-cv-10551-PBS Document 20 Filed 05/27/20 Page 2 of 3




                        LOCAL RULE 7.1(A)(2) CERTIFICATE

   The undersigned certifies pursuant to Local Rule 7.1(a)(2), that counsel for Defendant has
conferred with Plaintiff’s counsel in a good faith effort to resolve the issues raised in this motion
                                 and have been unable to do so.



                                                  /s/ Brenda R. Sharton
                                                  Brenda R. Sharton
         Case 1:20-cv-10551-PBS Document 20 Filed 05/27/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served on May 27, 2020
via CM/ECF and/or first class mail on all counsel or parties of record listed below:

                                      David J. Relethford
                   Forrest, LaMothe, Mazow, McCullough, Yasi & Yasi PC
                                    2 Salem Green, Suite 2
                                       Salem, MA 01970
                            Email: drelethford@forrestlamothe.com

                                      Michael C. Forrest
                   Forrest, LaMothe, Mazow, McCullough, Yasi & Yasi PC
                                    2 Salem Green, Suite 2
                                      Salem, MA 01970
                             Email: mforrest@forrestlamothe.com

                                       Robert E. Mazow
                   Forrest, LaMothe, Mazow, McCullough, Yasi & Yasi PC
                                    2 Salem Green, Suite 2
                                      Salem, MA 01970
                             Email: rmazow@forrestlamothe.com




                                               /s/ Brenda R. Sharton
                                                Brenda R. Sharton
